DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and amendments, filed  on 5/17/2022, with respect to  claims 1-22  have been fully considered and are persuasive.  The rejection under 35 USC 103  of  claims 1-22  has been withdrawn. 

Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that, a system for generating and accelerating magnetized plasma, the system comprising:    coupled to the ionizing electrodes and the accelerator electrodes, and operable to: generate a magnetized plasma toroid with a closed poloidal field that moves from the plasma generator to the relaxation region wherein the reverse poloidal field is behind the magnetized plasma toroid and has a same field direction as a back edge of the closed poloidal field and has an opposite field direction of the formation magnetic field; and generate the pushing toroidal field to push the reverse poloidal field against the closed poloidal field thereby accelerating the magnetized plasma toroid through the plasma accelerator.  Hence, claims 1-12 and 22 are allowed.

Referring to the claim 13 the closest prior art of record fails to teach or reasonably suggest that, a system for generating and accelerating magnetized plasma, the system comprising A method for generating and accelerating magnetized plasma ionizing a gas in a plasma generator and generating a formation magnetic field, and generating a magnetized plasma toroid with a closed poloidal field that moves from the plasma generator into a relaxation region; generating a reverse poloidal field behind the magnetized plasma toroid, the reverse poloidal field having a same field direction as a back edge of the closed poloidal field and having an opposite field direction of the formation magnetic field; and generating a pushing toroidal field that pushes the reverse poloidal field against the closed poloidal field, thereby accelerating the magnetized plasma toroid through a plasma accelerator downstream from the plasma generator.   Hence, claim 13-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Claim 1-22 are allowed.

Prior Art:   Prior art listed in PTOL892  covers various aspects of particle acceleration using acceleration fields.  But generating a magnetized plasma toroid with a closed poloidal field  moves from the plasma generator to the relaxation region wherein the reverse poloidal field is behind the magnetized plasma toroid and has a same field direction as a back edge of the closed poloidal field and has an opposite field direction of the formation magnetic field; and generate the pushing toroidal field to push the reverse poloidal field against the closed poloidal field thereby accelerating the magnetized plasma toroid through the plasma accelerator; is not taught by any of these references.  Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/20/2022